861 F.2d 267Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David WHITMER, Plaintiff-Appellant,v.E.W. MURRAY;  D.A. Garraghty;  Dr. J. Harris;  Dr. White;Lillian Shelton, R.N., Defendants-Appellees.
No. 88-7088.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1988.Decided:  Oct. 25, 1988.

David Whitmer, appellant pro se.
Eric Karl Gould Fiske (Office of the Attorney General of Virginia), and Mary Moffett Hutcheson Priddy (McGuire, Woods, Battle & Boothe), for appellees.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David Whitmer appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Whitmer v. Murray, CA-86-1198-AM (E.D.Va. Feb. 11, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 At the time of its decision, the district court followed the opinion of this Court in deciding that the claims against Drs. Harris and White should be dismissed because these doctors were not acting "under color of" state law, see West v. Atkins, 815 F.2d 993 (4th Cir.)  (en banc), cert. granted, 56 U.S.L.W. 3288 (Oct. 19, 1987).  The Supreme Court has now reversed that decision.    West v. Atkins, 56 U.S.L.W. ---- (June 20, 1988).  Nevertheless, the district court was correct in its holding that plaintiff's claims against these defendants do not state a claim, even if the doctors were acting under color of state law